23. European Economic Recovery Plan (
Before the vote:
Madam President, I would like to inform our group that there is a mistake in our voting lists regarding Amendment 113: there should be a plus in the voting list, and not a minus.
rapporteur. - Madam President, it is just to change the wording in Paragraph 93 concerning sound state finance to 'as soon as possible', instead of 'when economic conditions allow', as agreed with the shadow rapporteurs.
(FR) Madam President, this is a purely technical amendment. There is a misprint in our amendment. There is an indent that was worded as follows: 'intensify the elimination of barriers'. We have replaced this with 'remove unjustified barriers', but, unfortunately, the old paragraph, the old indent has remained in the wording of the amendment. It is therefore the third indent that we have amended slightly, and there is no need to keep the old version.
(DE) Madam President, you can tell by the enthusiastic response from the Group of the European People's Party (Christian Democrats) and European Democrats to my intervention how well things went during our vote.
I would like to thank my colleague Mrs Ferreira who has done a huge amount of work in order to bring about this result. I would also like to thank specifically Mr Hökmark, Mrs Herczog, Mr Bullmann and Mr Lehne, who have, in my opinion, worked very hard on the similar Lisbon resolution.
However, you can see from the reaction of the PPE-DE group that there was a mood of excitement. We would like to thank you for voting with us on the closure of tax havens and on solidarity with the Member States. Until a few minutes ago, things looked quite different. It is to your credit that you have encouraged the spread of social democracy. This is good for the European Parliament, which has moved to the left.
(Applause from the left and protests from the right)
(FR) Madam President, I would just like to remind the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats that there are groups in this Parliament other than the two large ones.
(DE) Madam President, one item relating to the agenda. Perhaps you could explain to the House under which rule in the Rules of Procedure Mr Schulz was permitted to take the floor.
Ladies and gentlemen, I am, of course, going to tell Mr Nassauer that he is quite correct. Sometimes, however, for democracy's sake, one has to be able to cross the lines a little.
I mean by this, ladies and gentlemen, that I gave the floor to Mr Schulz in accordance with Rule 141 of the Rules of Procedure. He was perfectly entitled to speak.
(FR) Madam President, did he speak on behalf of the Commission? Because he wants to become a Commissioner? Or did he speak as the Chairman of the group?
(IT) Madam President, I would like some clarification. As far as I know, the final vote has not been taken on the Reul report. Can you confirm if this correct?
Mr Prodi, we have adopted Amendment 3, which therefore replaces the whole resolution.